              Case 2:17-cr-00112-RAJ Document 77 Filed 07/10/20 Page 1 of 3




 1                                                                                    Judge Jones
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                            NO. CR17-112 RAJ
11                             Plaintiff
12                        v.                               AMENDED FINAL ORDER
                                                           OF FORFEITURE
13
      EDWARD BUI,
14
      a/k/a MICAH BUITRON,
15
                               Defendant.
16
17
18          THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 an Amended Final Order of Forfeiture for the following property:
20          1. The real property located at 28 Vintage Canyon Street, Las Vegas, Nevada
               89141, Clark County Tax ID No. 191-06-214-012, titled in the name of
21
               Operture, Inc., together with its buildings, improvements, appurtenances,
22             fixtures, attachments, and easements, more particularly described as follows:
23              PARCEL I: LOT 83 OF LOT 319 UNIT NO. 4 AT SOUTHERN
24              HIGHLANDS, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 117
                OF PLATS, PAGE 25, IN THE OFFICE OF THE COUNTY RECORDER OF
25              CLARK COUNTY, NEVADA.
26
                PARCEL II: A NON-EXCLUSIVE EASEMENT FOR INGRESS, EGRESS
27              AND ENJOYMENT IN AND TO THE PRIVATE STREET AS SHOWN ON
28              THE MAP OF SAID PLAT.


     Amended Final Order of Forfeiture, CR17-112 RAJ - 1                UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 2:17-cr-00112-RAJ Document 77 Filed 07/10/20 Page 2 of 3




 1          2. The real property located at 849 Hedge Way, Unit 2, Las Vegas, Nevada
               89110, Clark County Tax ID No. 140-30-313-044, titled in the name of Invidia
 2
               Investments, Inc., together with its buildings, improvements, appurtenances,
 3             fixtures, attachments, and easements, more particularly described as follows:
 4
                THE REAL PROPERTY SITUATED IN THE COUNTY OF CLARK,
 5              STATE OF NEVADA, DESCRIBED AS FOLLOWS:
 6
                LOT TWO (2) IN BLOCK THIRTY-SIX (36) OF ATRIUM GARDENS IV,
 7              AS SHOWN BY MAP THEREOF ON FILE IN BOOK 29 OF PLATS, PAGE
                2, IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY,
 8
                NEVADA.
 9
10          3. The real property located at 35 Innisbrook Ave., Las Vegas, Nevada 89113,
               Clark County Tax ID No. 163-28-614-027, together with its buildings,
11
               improvements, appurtenances, fixtures, attachments, and easements, more
12             particularly described as follows:
13
                LOT THIRTY-SIX (36) IN BLOCK TWO (2) OF ESTATES AT SPANISH
14              TRAILS NO. 5, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 40,
                OF PLATS, PAGE 6, IN THE OFFICE OF THE COUNTY RECORDER OF
15
                CLARK.
16
17          The Court, having reviewed the record in this case, FINDS:
18          On November 3, 2017, the Court entered a Stipulated Preliminary Order of
19 Forfeiture finding the above-identified real properties, among other property, forfeitable
20 pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), and forfeiting Defendant
21 Edward Bui’s interest in them. (Dkt. No. 44);
22          Thereafter, as required by 21 U.S.C. § 853(n)(1) and Fed. R. Crim. P.
23 32.2(b)(6)(C), the United States published notice of the pending forfeitures (Dkt. No. 53),
24 and, pursuant to Fed. R. Crim. P. 32.2(b)(6)(A), sent direct notices, some of which were
25 returned, to potential claimants;
26          The time for filing any further third-party petitions as to the remaining above-
27 identified properties has expired, and none were filed.
28 ///

     Amended Final Order of Forfeiture, CR17-112 RAJ - 2                  UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                 Case 2:17-cr-00112-RAJ Document 77 Filed 07/10/20 Page 3 of 3




 1          On May 7, 2019, the Court granted a Final Order of Forfeiture, finding the above-
 2 identified properties finally forfeited, including the real property located at 3918 Blue
 3 Gull Street, North Las Vegas, Nevada 89032, Clark County Tax ID No. 139-10-115-
 4 052, (“Blue Gull Property”) (Dkt. No. 71).
 5          Since the Final Order of Forfeiture was entered, the United States was contacted
 6 by Bank of America N.A. and learned that Bank of America obtained a summary
 7 judgment against Operture Inc. on or about August 30, 2017 in the District Court of Clark
 8 County, Nevada. Further, the property is being deeded to Housing and Urban
 9 Development (HUD). Additionally, the United States Secret Service has determined it
10 would not be cost-effective for the United States to pursue the sale of the Blue Gull
11 Property. The United States has thus moved to amend the Final Order of Forfeiture to
12 remove the Blue Gull Property from the order.
13          THEREFORE, THE COURT ORDERS:
14          1.      The list of properties being finally forfeited is amended to include only the
15 three above-identified properties listed in paragraphs 1 through 3 and no longer includes
16 the property at 3918 Blue Gull Street, North Las Vegas, Nevada 89032.
17          2.      No right, title, or interest in the three above-identified properties exists in
18 any party other than the United States;
19          3.      The three above-listed properties are fully and finally condemned and
20 forfeited, in their entirety, to the United States; and,
21          4.      The United States Secret Service and Department of Homeland Security,
22 and/or its representatives, are authorized to dispose of the properties as permitted by law.
23          IT IS SO ORDERED.
24          DATED this 10th day of July, 2020.
25
26                                                         A
27                                                         The Honorable Richard A. Jones
28                                                         United States District Judge


     Amended Final Order of Forfeiture, CR17-112 RAJ - 3                     UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
